
	
		II
		Calendar No. 124
		112th CONGRESS
		1st Session
		S. 1458
		[Report No. 112–43]
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2011
			Mrs. Feinstein, from the
			 Select Committee on
			 Intelligence, reported the following original bill; which was
			 read twice and placed on the calendar
		
		A BILL
		To authorize appropriations for fiscal year 2012 for
		  intelligence and intelligence-related activities of the United States
		  Government, the Community Management Account, and the Central Intelligence
		  Agency Retirement and Disability System, and for other
		  purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Intelligence Authorization Act for
			 Fiscal Year 2012.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					TITLE I—Budget and personnel authorizations
					Sec. 101. Authorization of appropriations.
					Sec. 102. Classified Schedule of Authorizations.
					Sec. 103. Personnel ceiling adjustments.
					Sec. 104. Intelligence Community Management
				Account.
					TITLE II—Central Intelligence Agency Retirement and Disability
				System
					Sec. 201. Authorization of appropriations.
					TITLE III—General intelligence community matters
					Sec. 301. Restriction on conduct of intelligence
				activities.
					Sec. 302. Increase in employee compensation and benefits
				authorized by law.
					Sec. 303. Enhancement of authority for flexible personnel
				management among the elements of the intelligence community.
					Sec. 304. Cost estimates.
					Sec. 305. Preparation of nuclear proliferation assessment
				statements.
					Sec. 306. Detainees held at United States Naval Station,
				Guantanamo Bay, Cuba.
					Sec. 307. Updates of intelligence relating to terrorist
				recidivism of detainees held at United States Naval Station, Guantanamo Bay,
				Cuba.
					Sec. 308. Submission of information on Guantanamo Bay detainee
				transfers.
					Sec. 309. Enhanced procurement authority to manage supply chain
				risk.
					Sec. 310. Report on burial allowances.
					Sec. 311. Modification of certain reporting
				requirements.
					TITLE IV—Matters relating to elements of the intelligence
				community
					Subtitle A—Office of the Director of National
				Intelligence
					Sec. 401. Temporary appointment to fill vacancies within Office
				of the Director of National Intelligence.
					Sec. 402. Application of certain financial reporting
				requirements to the Office of the Director of National
				Intelligence.
					Sec. 403. Public availability of information regarding the
				Inspector General of the Intelligence Community.
					Sec. 404. Technical correction to the Executive
				Schedule.
					Subtitle B—Central Intelligence Agency
					Sec. 411. Foreign language proficiency requirements for Central
				Intelligence Agency officers.
					Sec. 412. Acceptance of gifts.
					Sec. 413. Public availability of information regarding the
				Inspector General of the Central Intelligence Agency.
					Sec. 414. Recruitment of personnel in the Office of the
				Inspector General.
					Subtitle C—National Security Agency
					Sec. 421. Confirmation of appointment of the Director of the
				National Security Agency.
					Sec. 422. Additional authorities for National Security Agency
				security personnel.
					Subtitle D—Other elements
					Sec. 431. Appropriations for defense intelligence elements:
				accounts for transfer; transfer.
					Sec. 432. Federal Bureau of Investigation participation in the
				Department of Justice leave bank.
					Sec. 433. Intelligence community membership of the Office of
				Intelligence and Analysis of the Department of Homeland Security.
					TITLE V—Other matters 
					Sec. 501. Conforming the FISA Amendments Act of 2008 sunset
				with other FISA sunsets.
					Sec. 502. Technical amendments to the National Security Act of
				1947.
					Sec. 503. Technical amendments to title 18, United States
				Code.
				
			2.DefinitionsIn this Act:
			(1)Congressional intelligence
			 committeesThe term
			 congressional intelligence committees means—
				(A)the Select Committee on Intelligence of the
			 Senate; and
				(B)the Permanent Select Committee on
			 Intelligence of the House of Representatives.
				(2)Intelligence communityThe term intelligence
			 community has the meaning given that term in section 3(4) of the
			 National Security Act of 1947 (50 U.S.C. 401a(4)).
			IBudget and personnel
			 authorizations
			101.Authorization of
			 appropriationsFunds are
			 hereby authorized to be appropriated for fiscal year 2012 for the conduct of
			 the intelligence and intelligence-related activities of the following elements
			 of the United States Government:
				(1)The Office of the Director of National
			 Intelligence.
				(2)The Central Intelligence Agency.
				(3)The Department of Defense.
				(4)The Defense Intelligence Agency.
				(5)The National Security Agency.
				(6)The Department of the Army, the Department
			 of the Navy, and the Department of the Air Force.
				(7)The Coast Guard.
				(8)The Department of State.
				(9)The Department of the Treasury.
				(10)The Department of Energy.
				(11)The Department of Justice.
				(12)The Federal Bureau of Investigation.
				(13)The Drug Enforcement Administration.
				(14)The National Reconnaissance Office.
				(15)The National Geospatial-Intelligence
			 Agency.
				(16)The Department of Homeland Security.
				102.Classified Schedule of
			 Authorizations
				(a)Specifications of amounts and personnel
			 levelsThe amounts authorized
			 to be appropriated under section 101 and the authorized personnel levels
			 (expressed as full-time equivalent positions) as of September 30, 2012, for the
			 conduct of the intelligence activities of the elements listed in paragraphs (1)
			 through (16) of section 101, are those specified in the classified Schedule of
			 Authorizations prepared to accompany the bill S. __ of the One Hundred Twelfth
			 Congress.
				(b)Availability of classified Schedule of
			 AuthorizationsThe classified
			 Schedule of Authorizations referred to in subsection (a) shall be made
			 available to the Committee on Appropriations of the Senate, the Committee on
			 Appropriations of the House of Representatives, and to the President. The
			 President shall provide for suitable distribution of the Schedule, or of
			 appropriate portions of the Schedule, within the executive branch.
				103.Personnel ceiling adjustments
				(a)Authority for increasesThe Director of National Intelligence may
			 authorize the employment of civilian personnel in excess of the number of
			 full-time equivalent positions for fiscal year 2012 authorized by the
			 classified Schedule of Authorizations referred to in section 102(a) if the
			 Director of National Intelligence determines that such action is necessary for
			 the performance of important intelligence functions, except that the number of
			 personnel employed in excess of the number authorized under such section may
			 not, for any element of the intelligence community, exceed 3 percent of the
			 number of civilian personnel authorized under such section for such
			 element.
				(b)Authority for conversion of activities
			 performed by contract personnel
					(1)In
			 generalIn addition to the authority in subsection (a) and
			 subject to paragraph (2), if the head of an element of the intelligence
			 community makes a determination that activities currently being performed by
			 contract personnel should be performed by employees of such element, the
			 Director of National Intelligence, in order to reduce a comparable number of
			 contract personnel, may authorize for that purpose employment of additional
			 full-time equivalent personnel in such element equal to the number of full-time
			 equivalent contract personnel performing such activities.
					(2)Concurrence and
			 approvalThe authority described in paragraph (1) may not be
			 exercised unless the Director of National Intelligence concurs with the
			 determination described in such paragraph.
					(c)Treatment of certain
			 personnelThe Director of
			 National Intelligence shall establish guidelines that govern, for each element
			 of the intelligence community, the treatment under the personnel levels
			 authorized under section 102(a), including any exemption from such personnel
			 levels, of employment or assignment—
					(1)in a student program, trainee program, or
			 similar program;
					(2)in a reserve corps or as a reemployed
			 annuitant; or
					(3)in details, joint duty, or long-term,
			 full-time training.
					(d)Notice to congressional intelligence
			 committeesThe Director of
			 National Intelligence shall notify the congressional intelligence committees in
			 writing at least 15 days prior to the initial exercise of an authority
			 described in subsection (a) or (b).
				104.Intelligence Community Management
			 Account
				(a)Authorization of
			 appropriationsThere is
			 authorized to be appropriated for the Intelligence Community Management Account
			 of the Director of National Intelligence for fiscal year 2012 the sum of
			 $585,187,000. Within such amount, funds identified in the classified Schedule
			 of Authorizations referred to in section 102(a) for advanced research and
			 development shall remain available until September 30, 2013.
				(b)Authorized personnel levelsThe elements within the Intelligence
			 Community Management Account of the Director of National Intelligence are
			 authorized 800 full-time equivalent personnel as of September 30, 2012.
			 Personnel serving in such elements may be permanent employees of the Office of
			 the Director of National Intelligence or personnel detailed from other elements
			 of the United States Government.
				(c)Classified authorizations
					(1)Authorization of
			 appropriationsIn addition to
			 amounts authorized to be appropriated for the Intelligence Community Management
			 Account by subsection (a), there are authorized to be appropriated for the
			 Community Management Account for fiscal year 2012 such additional amounts as
			 are specified in the classified Schedule of Authorizations referred to in
			 section 102(a). Such additional amounts made available for advanced research
			 and development shall remain available until September 30, 2013.
					(2)Authorization of personnelIn addition to the personnel authorized by
			 subsection (b) for elements of the Intelligence Community Management Account as
			 of September 30, 2012, there are authorized such full-time equivalent personnel
			 for the Community Management Account as of that date as are specified in the
			 classified Schedule of Authorizations referred to in section 102(a).
					IICentral Intelligence Agency Retirement and
			 Disability System
			201.Authorization of
			 appropriationsThere is
			 authorized to be appropriated for the Central Intelligence Agency Retirement
			 and Disability Fund for fiscal year 2012 the sum of $513,700,000.
			IIIGeneral intelligence community
			 matters
			301.Restriction on
			 conduct of intelligence activitiesThe authorization of appropriations by this
			 Act shall not be deemed to constitute authority for the conduct of any
			 intelligence activity that is not otherwise authorized by the Constitution or
			 the laws of the United States.
			302.Increase in employee
			 compensation and benefits authorized by lawAppropriations authorized by this Act for
			 salary, pay, retirement, and other benefits for Federal employees may be
			 increased by such additional or supplemental amounts as may be necessary for
			 increases in such compensation or benefits authorized by law.
			303.Enhancement of authority for flexible
			 personnel management among the elements of the intelligence
			 communitySection 102A of the
			 National Security Act of 1947 (50 U.S.C. 403–1) is amended by adding at the end
			 the following new subsection:
				
					(v)Authority To establish positions in
				excepted service(1)The Director of National Intelligence, with
				the concurrence of the head of the covered department concerned and in
				coordination with the Director of the Office of Personnel Management,
				may—
							(A)convert competitive service positions, and
				the incumbents of such positions, within an element of the intelligence
				community in such department, to excepted service positions as the Director of
				National Intelligence determines necessary to carry out the intelligence
				functions of such element; and
							(B)establish new positions in the
				excepted service within an element of the intelligence community in such
				department, if the Director of National Intelligence determines such positions
				are necessary to carry out the intelligence functions of such element.
							(2)An incumbent occupying a position on
				the date of the enactment of the Intelligence
				Authorization Act for Fiscal Year 2012 selected to be converted
				to the excepted service under this section shall have the right to refuse such
				conversion. Once such individual no longer occupies the position, the position
				may be converted to the excepted service.
						(3)In this subsection, the term
				covered department means the Department of Energy, the
				Department of Homeland Security, the Department of State, or the Department of
				the Treasury.
						.
				
			304.Cost
			 estimates
				(a)In
			 generalSection 506A of the
			 National Security Act of 1947 (50 U.S.C. 415a–1) is amended—
					(1)in subsection
			 (a)(2)—
						(A)by inserting
			 (A) after (2); and
						(B)by inserting at
			 the end the following new subparagraph:
							
								(B)For major system acquisitions
				requiring a service or capability from another acquisition or program to
				deliver the end-to-end functionality for the intelligence community end users,
				independent cost estimates shall include, to the maximum extent practicable,
				all estimated costs across all pertinent elements of the intelligence
				community. For collection programs, this includes the cost of new analyst
				training, new hardware and software for data exploitation and analysis, and any
				unique or additional costs for data processing, storing, and power, space, and
				cooling across the life cycle of the program. If such costs for processing,
				exploitation, dissemination, and storage are scheduled to be executed in other
				elements of the intelligence community, the independent cost estimate shall
				identify and annotate such costs for such other elements
				accordingly.
								;
				and
						(2)in subsection
			 (e)(2)—
						(A)by inserting
			 (A) after (2);
						(B)in subparagraph
			 (A), as so designated, by striking associated with the acquisition of a
			 major system, and inserting associated with the development,
			 acquisition, procurement, operation, and sustainment of a major system across
			 its proposed life cycle,; and
						(C)by adding at the
			 end the following:
							
								(B)In accordance with subsection
				(a)(2)(B), each independent cost estimate shall include all costs required
				across elements of the intelligence community to develop, acquire, procure,
				operate, and sustain the system to provide the end-to-end intelligence
				functionality of the system, including—
									(i)for collection programs, the cost
				of new analyst training, new hardware and software for data exploitation and
				analysis, and any unique or additional costs for data processing, storing, and
				power, space, and cooling across the life cycle of the program; and
									(ii)costs for processing,
				exploitation, dissemination, and storage costs are scheduled to be executed in
				other elements of the intelligence community, such element shall identify and
				annotate such costs accordingly.
									.
				
						(b)Effective
			 dateThe amendments made by this section shall take effect 180
			 days after the date of the enactment of this Act.
				305.Preparation of
			 nuclear proliferation assessment statementsSection 123 of the Atomic Energy Act of 1954
			 (42 U.S.C. 2153) is amended—
				(1)in subsection a.,
			 in the first undesignated paragraph after paragraph (9)—
					(A)by striking the
			 third sentence and inserting The Secretary of State and the Director of
			 National Intelligence shall provide to the President an unclassified Nuclear
			 Proliferation Assessment Statement as follows: Parts A and B of such assessment
			 shall be prepared by the Secretary of State, in consultation with the Director
			 of National Intelligence. Part A shall analyze the consistency of the text of
			 the proposed agreement for cooperation with all the requirements of this
			 chapter, with specific attention to whether the proposed agreement is
			 consistent with each of the criteria set forth in this subsection. Part B shall
			 analyze the adequacy of the safeguards and other control mechanisms and the
			 peaceful use assurances contained in the agreement for cooperation to ensure
			 that any assistance furnished thereunder will not be used to further any
			 military or nuclear explosive purposes. Part C of such assessment shall be
			 prepared by the Director of National Intelligence, in consultation with the
			 Secretary of State, and consist of a comprehensive analysis of the country’s
			 export control system with respect to nuclear-related matters, including
			 interactions with other countries of proliferation concern and the actual or
			 suspected nuclear, dual-use, or missile-related transfers to such
			 countries.; and
					(B)by striking
			 Each Nuclear Proliferation Assessment Statement prepared pursuant to
			 this Act shall be accompanied by a classified annex, prepared in consultation
			 with the Director of Central Intelligence, and inserting Each
			 Nuclear Proliferation Assessment Statement prepared pursuant to this Act shall
			 be accompanied by a classified annex prepared by the Director of National
			 Intelligence and the Secretary of State;
					(2)in subsection b.,
			 by inserting and in addition has submitted such Nuclear Proliferation
			 Assessment Statement and any annexes to accompany it to the Select Committee on
			 Intelligence of the Senate and the Permanent Select Committee on Intelligence
			 of the House of Representatives, after Representatives,;
			 and
				(3)in subsection d.,
			 in the first proviso, by striking prepared by the Secretary of
			 State, and inserting prepared pursuant to this
			 section,.
				306.Detainees held
			 at United States Naval Station, Guantanamo Bay, Cuba
				(a)Department of
			 Homeland Security Appropriations Act, 2010Subsection (e) of
			 section 552 of the Department of Homeland Security Appropriations Act, 2010
			 (Public Law 111–83; 123 Stat. 2178) is amended—
					(1)in the matter
			 preceding paragraph (1), by striking 15 days and inserting
			 30 days;
					(2)in paragraph (3),
			 by striking such agreement. and inserting such agreement
			 and any monitoring assurances provided by such government.; and
					(3)by adding at the
			 end the following new paragraph:
						
							(4)The agency or
				department of the United States responsible for ensuring that the agreement
				described in paragraph (3) is carried
				out.
							.
					(b)Department of
			 the Interior, Environment, and Related Agencies Appropriations Act,
			 2010Subsection (e) of section 428 of the Department of the
			 Interior, Environment, and Related Agencies Appropriations Act, 2010 (division
			 A of Public Law 111–88; 123 Stat. 2963) is amended—
					(1)in the matter
			 preceding paragraph (1), by striking 15 days and inserting
			 30 days;
					(2)in paragraph (3),
			 by striking such agreement. and inserting such agreement
			 and any monitoring assurances provided by such government.; and
					(3)by adding at the
			 end the following new paragraph:
						
							(4)The agency or
				department of the United States responsible for ensuring that the agreement
				described in paragraph (3) is carried
				out.
							.
					307.Updates of
			 intelligence relating to terrorist recidivism of detainees held at United
			 States Naval Station, Guantanamo Bay, CubaSection 334 of the Intelligence
			 Authorization Act for Fiscal Year 2010 (Public Law 111–259; 124 Stat. 2688) is
			 amended—
				(1)in the matter preceding paragraph (1), by
			 inserting (a) In
			 general.— before Not; and
				(2)by adding at the end the following new
			 subsection:
					
						(b)Updates
							(1)Requirement for
				updatesNot less frequently
				than once every 6 months, the Director of National Intelligence, in
				consultation with the Director of the Central Intelligence Agency and the
				Secretary of Defense, shall update and make publicly available an unclassified
				summary consisting of the information required by subsection (a) and the number
				of individuals formerly detained at the Naval Detention Facility at Guantanamo
				Bay, Cuba, who are confirmed or suspected recidivists.
							(2)Initial
				updateThe initial update
				required by paragraph (1) shall be made publicly available not later than 10
				days after the date the first report following the date of the enactment of the
				Intelligence Authorization Act for Fiscal
				Year 2012 is submitted to members and committees of Congress
				pursuant to section 319 of the Supplemental Appropriations Act, 2009 (Public
				Law 111–32; 10 U.S.C. 801 note).
							.
				
				308.Submission of
			 information on Guantanamo Bay detainee transfers
				(a)Requirement for
			 submissionNot later than 45 days after the date of the enactment
			 of this Act, the Director of National Intelligence, in coordination with the
			 Secretary of State, shall submit to the congressional intelligence committees
			 information concerning the transfer or potential transfer of individuals who
			 are or have been detained by the United States at Naval Station, Guantanamo
			 Bay, Cuba.
				(b)Information
			 requiredThe information required by subsection (a) shall include
			 the following:
					(1)An assessment of
			 the sufficiency of the monitoring undertaken by each foreign country to which
			 an individual referred to in subsection (a) has been transferred.
					(2)Any written or
			 verbal agreement between the Secretary of State and the government of a foreign
			 country that describes monitoring and security assurances related to such an
			 individual.
					(3)Each Department
			 of State cable, memorandum, or report relating to or describing the threat such
			 an individual may or may not pose.
					309.Enhanced
			 procurement authority to manage supply chain risk
				(a)DefinitionsIn
			 this section:
					(1)Covered
			 agencyThe term covered agency means any element of
			 the intelligence community other than an element within the Department of
			 Defense.
					(2)Covered item of
			 supplyThe term covered item of supply means an
			 item of information technology (as that term is defined in section 11101 of
			 title 40, United States Code) that is purchased for inclusion in a covered
			 system, and the loss of integrity of which could result in a supply chain risk
			 for a covered system.
					(3)Covered
			 procurementThe term covered procurement
			 means—
						(A)a source selection
			 for a covered system or a covered item of supply; or
						(B)any contract
			 action involving a contract for a covered system or a covered item of supply
			 where such contract includes a clause establishing requirements relating to
			 supply chain risk.
						(4)Covered
			 procurement actionThe term covered procurement
			 action means any of the following actions, if the action takes place in
			 the course of conducting a covered procurement:
						(A)The exclusion of a
			 source for the purpose of reducing supply chain risk in the acquisition of
			 covered systems.
						(B)The exclusion of a
			 source that fails to achieve an acceptable rating with regard to an evaluation
			 factor providing for the consideration of supply chain risk in the evaluation
			 of proposals for the award of a contract or the issuance of a task or delivery
			 order.
						(C)The decision to
			 withhold consent for a contractor to subcontract with a particular source or to
			 direct a contractor for a covered system to exclude a particular source from
			 consideration for a subcontract under the contract.
						(5)Covered
			 system
						(A)In
			 generalThe term covered system means any
			 information system (including any telecommunications system) used or operated
			 by an agency or by a contractor of an agency, or other organization on behalf
			 of an agency—
							(i)the
			 function, operation, or use of which—
								(I)involves
			 intelligence activities;
								(II)involves
			 cryptologic activities related to national security;
								(III)involves
			 command and control of military forces;
								(IV)involves
			 equipment that is an integral part of a weapon or weapons system; or
								(V)subject to
			 subparagraph (B), is critical to the direct fulfillment of military or
			 intelligence missions; or
								(ii)is
			 protected at all times by procedures established for information that have been
			 specifically authorized under criteria established by an Executive order or an
			 Act of Congress to be kept classified in the interest of national defense or
			 foreign policy.
							(B)Exception of
			 administrative and business applicationsSubparagraph (A)(i)(V)
			 does not include a system that is to be used for routine administrative and
			 business applications (including payroll, finance, logistics, and personnel
			 management applications).
						(6)Supply chain
			 riskThe term supply chain risk means the risk
			 that an adversary may sabotage, maliciously introduce unwanted function, or
			 otherwise subvert the design, integrity, manufacturing, production,
			 distribution, installation, operation, or maintenance of a covered system so as
			 to surveil, deny, disrupt, or otherwise degrade the function, use, or operation
			 of such system.
					(b)AuthoritySubject to subsection (c), the head of a
			 covered agency may, in conducting intelligence and intelligence-related
			 activities—
					(1)carry out a
			 covered procurement action; and
					(2)limit,
			 notwithstanding any other provision of law, in whole or in part, the disclosure
			 of information relating to the basis for carrying out a covered procurement
			 action.
					(c)Determination
			 and notificationThe head of a covered agency may exercise the
			 authority provided in subsection (b) only after—
					(1)any appropriate
			 consultation with procurement or other relevant officials of the covered
			 agency;
					(2)making a
			 determination in writing, in unclassified or classified form, that—
						(A)use of the
			 authority in subsection (b)(1) is necessary to protect national security by
			 reducing supply chain risk;
						(B)less intrusive
			 measures are not reasonably available to reduce such supply chain risk;
			 and
						(C)in a case where
			 the head of the covered agency plans to limit disclosure of information under
			 subsection (b)(2), the risk to national security due to the disclosure of such
			 information outweighs the risk due to not disclosing such information;
						(3)notifying the
			 Director of National Intelligence that there is a significant supply chain risk
			 to the covered system concerned, unless the head of the covered agency making
			 the determination is the Director of National Intelligence; and
					(4)providing a
			 classified or unclassified notice of the determination made under paragraph (2)
			 to the congressional intelligence committees that includes a summary of the
			 basis for the determination, including a discussion of less intrusive measures
			 that were considered and why they were not reasonably available to reduce
			 supply chain risk.
					(d)SavingsThe
			 authority under this section is in addition to any other authority under any
			 other provision of law. The authority under this section shall not be construed
			 to alter or effect the exercise of any other provision of law.
				(e)Effective
			 dateThe requirements of this section shall take effect on the
			 date that is 180 days after the date of the enactment of this Act and shall
			 apply to contracts that are awarded on or after such date.
				(f)SunsetThe
			 authority provided in this section shall expire on the date that section 806 of
			 the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public
			 Law 111–383; 10 U.S.C. 2304 note) expires.
				310.Report on
			 burial allowancesNot later
			 than September 1, 2011, the Director of the Office of Personnel Management, in
			 consultation with the Director of National Intelligence, the Secretary of
			 Labor, and the Secretary of Defense, shall submit to the congressional
			 intelligence committees a report on current burial allowances for Federal
			 civilian or military personnel. Such report shall include any recommendations
			 of the Director for legislation to provide for burial allowances at a level
			 which adequately addresses the cost of burials and provides for equitable
			 treatment across the United States Government.
			311.Modification
			 of certain reporting requirements
				(a)Intelligence
			 Reform and Terrorism Prevention Act of 2004Section 1041(b) of
			 the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C.
			 403–1b(b)) is amended by striking paragraphs (3) and (4).
				(b)Intelligence
			 Authorization Act for Fiscal Year 2003Section 904(d)(1) of the
			 Intelligence Authorization Act for Fiscal Year 2003 (50 U.S.C. 402c(d)(1)) is
			 amended by striking on an annual basis.
				(c)Intelligence
			 Authorization Act for Fiscal Year 1997Section 721 of the
			 Intelligence Authorization Act for Fiscal Year 1997 (50 U.S.C. 2366) is amended
			 by adding at the end the following new subsection:
					
						(d)Effective
				dateThis section shall be in effect until January 1,
				2011.
						.
				(d)Intelligence
			 Authorization Act for Fiscal Year 1995Section 809 of the
			 Intelligence Authorization Act for Fiscal Year 1995 (50 U.S.C. App. 2170b) is
			 amended—
					(1)by striking
			 subsection (b); and
					(2)in subsection
			 (c), by striking reports referred to in subsections (a) and (b)
			 and inserting report referred to in subsection (a).
					(e)Report on
			 temporary personnel authorizations for critical language
			 trainingParagraph (3)(D) of section 102A(e) of the National
			 Security Act of 1947 (50 U.S.C. 403–1(e)), as amended by section 306 of the
			 Intelligence Authorization Act for Fiscal Year 2010 (Public Law 111–259; 124
			 Stat. 2661), is amended by striking The and inserting For
			 each of the fiscal years 2010, 2011, and 2012, the.
				IVMatters relating to elements of the
			 intelligence community
			AOffice of the
			 Director of National Intelligence
				401.Temporary
			 appointment to fill vacancies within Office of the Director of National
			 IntelligenceSection 103 of
			 the National Security Act of 1947 (50 U.S.C. 403–3) is amended—
					(1)by redesignating
			 subsection (e) as subsection (f); and
					(2)by inserting
			 after subsection (d) the following new subsection:
						
							(e)Temporary
				filling of vacanciesWith respect to filling temporarily a
				vacancy in an office within the Office of the Director of National Intelligence
				(other than that of the Director of National Intelligence), section 3345(a)(3)
				of title 5, United States Code, may be applied—
								(1)in the matter
				preceding subparagraph (A), by substituting an element of the
				intelligence community, as that term is defined in section 3(4) of the National
				Security Act of 1947, for such Executive agency;
				and
								(2)in subparagraph
				(A), by substituting the intelligence community for such
				agency.
								.
					402.Application of
			 certain financial reporting requirements to the Office of the Director of
			 National IntelligenceFor each
			 of the fiscal years 2010, 2011, and 2012, the requirements of section 3515 of
			 title 31, United States Code, to submit an audited financial statement shall
			 not apply to the Office of the Director of National Intelligence if the
			 Director of National Intelligence determines and notifies the congressional
			 intelligence committees that audited financial statements for such years for
			 such Office cannot be produced on a cost-effective basis.
				403.Public
			 availability of information regarding the Inspector General of the Intelligence
			 CommunitySection 103H of the
			 National Security Act of 1947 (50 U.S.C. 403–3h) is amended by adding at the
			 end the following new subsection:
					
						(o)Information on
				website(1)The Director of
				National Intelligence shall establish and maintain on the homepage of the
				publicly accessible website of the Office of the Director of National
				Intelligence information relating to the Office of the Inspector General of the
				Intelligence Community including methods to contact the Inspector
				General.
							(2)The information referred to in
				paragraph (1) shall be obvious and facilitate accessibility to the information
				related to the Office of the Inspector General of the Intelligence
				Community.
							.
				404.Technical
			 correction to the Executive ScheduleSection 5315 of title 5, United States Code,
			 is amended by inserting after the item relating to the Chief Information
			 Officer, Small Business Administration the following new item:
					
						Chief
				Information Officer of the Intelligence
				Community.
						.
				BCentral
			 Intelligence Agency
				411.Foreign
			 language proficiency requirements for Central Intelligence Agency
			 officers
					(a)In
			 generalSection 104A(g) of the National Security Act of 1947 (50
			 U.S.C. 403–4a(g)) is amended—
						(1)in paragraph
			 (1)—
							(A)in the matter
			 preceding subparagraph (A)—
								(i)by
			 inserting in the Directorate of Intelligence career service or the
			 National Clandestine Service career service after an
			 individual;
								(ii)by
			 inserting or promoted after appointed; and
								(iii)by striking
			 individual— and inserting individual has been certified
			 as having a professional speaking and reading proficiency in a foreign
			 language, such proficiency being at least level 3 on the Interagency Language
			 Roundtable Language Skills Level or commensurate proficiency level using such
			 other indicator of proficiency as the Director of the Central Intelligence
			 Agency considers appropriate.;
								(B)by striking
			 subparagraphs (A) and (B); and
							(2)in paragraph (2),
			 by striking position or category of positions both places that
			 term appears and inserting position, category of positions, or
			 occupation.
						(b)Effective
			 dateSection 611(b) of the Intelligence Authorization Act for
			 Fiscal Year 2005 (Public Law 108–487; 50 U.S.C. 403–4a note) is amended—
						(1)by inserting
			 or promotions after appointments; and
						(2)by striking
			 that is one year after the date.
						(c)Report on
			 waiversSection 611(c) of the Intelligence Authorization Act for
			 Fiscal Year 2005 (Public Law 108–487; 118 Stat. 3955) is amended—
						(1)in the first
			 sentence—
							(A)by striking
			 positions and inserting individual waivers;
			 and
							(B)by striking
			 Directorate of Operations and inserting National
			 Clandestine Service; and
							(2)in the second
			 sentence, by striking position or category of positions and
			 inserting position, category of positions, or occupation.
						(d)Report on
			 transfersNot later than 45 days after the date of the enactment
			 of this Act, and on an annual basis for each of the following 3 years, the
			 Director of the Central Intelligence Agency shall submit to the congressional
			 intelligence committees a report on the number of Senior Intelligence Service
			 employees of the Agency who—
						(1)were transferred
			 during the reporting period to a Senior Intelligence Service position in the
			 Directorate of Intelligence career service or the National Clandestine Service
			 career service; and
						(2)did not meet the
			 foreign language requirements specified in section 104A(g)(1) of the National
			 Security Act of 1947 (50 U.S.C. 403–4a(g)(1)) at the time of such
			 transfer.
						412.Acceptance of
			 giftsSection 12 of the
			 Central Intelligence Agency Act of 1949 (50 U.S.C. 403l(a)) is amended—
					(1)in subsection
			 (a)—
						(A)by inserting
			 (1) after (a); and
						(B)by striking the
			 second and third sentences and inserting the following:
							
								(2)Any gift accepted under this section
				(and any income produced by any such gift)—
									(A)may be used only
				for—
									
							
								(i)artistic display;
								(ii)purposes relating to the general
				welfare, education, or recreation of employees or dependents of employees of
				the Agency or for similar purposes; or
								(iii)purposes relating to the welfare,
				education, or recreation of an individual described in paragraph (3);
				and
								(B)under no circumstances may such a gift
				(or any income produced by any such gift) be used for operational
				purposes.
								(3)An individual described in this
				paragraph is an individual who—
									(A)is an employee or a former employee of
				the Agency who suffered injury or illness while employed by the Agency
				that—
										(i)resulted from hostile or terrorist
				activities;
										(ii)occurred in connection with an
				intelligence activity having a significant element of risk; or
										(iii)occurred under other
				circumstances determined by the Director to be analogous to the circumstances
				described in clause (i) or (ii);
										(B)is a family member of such an employee
				or former employee; or
									(C)is a surviving family member of an
				employee of the Agency who died in circumstances described in clause (i), (ii),
				or (iii) of subparagraph (A).
									(4)The Director may not accept any gift
				under this section which is expressly conditioned upon any expenditure not to
				be met from the gift itself or from income produced by the gift unless such
				expenditure has been authorized by law.
								(5)The Director may, in the Director's
				discretion, assign a gift accepted under the authority in this section to an
				individual described in paragraph (3) for the purposes described in paragraph
				(2)(iii).
								;
				and
						(2)by adding at the
			 end the following new subsection:
						
							(f)The Director, in
				consultation with the Director of the Office of Government Ethics, shall issue
				regulations to carry out the authority provided in this section. Such
				regulations shall ensure that such authority is exercised consistent with all
				relevant ethical constraints and principles, including—
								(1)the avoidance of
				any prohibited conflict of interest or appearance of impropriety; and
								(2)a prohibition
				against the acceptance of a gift from a foreign government or an agent of a
				foreign
				government.
								.
					413.Public
			 availability of information regarding the Inspector General of the Central
			 Intelligence AgencySection 17
			 of the Central Intelligence Agency Act of 1949 (50 U.S.C. 403q) is amended by
			 adding at the end the following new subsection:
					
						(h)Information on
				website(1)The Agency shall
				establish and maintain on the homepage of the Agency’s publicly accessible
				website information relating to the Office of the Inspector General including
				methods to contact the Inspector General.
							(2)The information referred to in
				paragraph (1) shall be obvious and facilitate accessibility to the information
				related to the Office of the Inspector
				General.
							.
				
				414.Recruitment of
			 personnel in the Office of the Inspector General
					(a)StudyThe
			 Director of the Central Intelligence Agency, in consultation with the Inspector
			 General of the Central Intelligence Agency, shall carry out a study of the
			 personnel issues of the Office of the Inspector General. Such study shall
			 include—
						(1)identification of
			 any barriers or disincentives to the recruitment or retention of experienced
			 investigators within the Office of the Inspector General; and
						(2)a comparison of
			 the personnel authorities of the Inspector General with personnel authorities
			 of Inspectors General of other agencies and departments of the United States,
			 including a comparison of the benefits available to experienced investigators
			 within the Office of the Inspector General of the Central Intelligence Agency
			 with similar benefits available within the offices of Inspectors General of
			 such other agencies or departments.
						(b)RecommendationsNot
			 later than 90 days after the date of the enactment of this Act, the Director of
			 the Central Intelligence Agency shall submit to the congressional intelligence
			 committees—
						(1)any
			 recommendations of the Director for legislative action based on the results of
			 the study conducted under subsection (a); and
						(2)a description of
			 any administrative actions taken by the Director based on such results.
						CNational Security
			 Agency
				421.Confirmation of appointment of the Director
			 of the National Security Agency
					(a)Director of National Security
			 AgencySection 2 of the
			 National Security Agency Act of 1959 (50 U.S.C. 402 note) is amended—
						(1)by inserting (b) before
			 There; and
						(2)by inserting before subsection (b), as so
			 designated by paragraph (1), the following new subsection
							
								(a)(1)There is a Director of the National
				Security Agency.
									(2)The Director of the National Security
				Agency shall be appointed by the President, by and with the advice and consent
				of the Senate.
									(3)The Director of the National Security
				Agency shall be the head of the National Security Agency and shall discharge
				such functions and duties as are provided by this Act or otherwise by
				law.
									.
						(b)Positions of importance and
			 responsibilityThe President
			 may designate the Director of the National Security Agency as a position of
			 importance and responsibility under section 601 of title 10, United States
			 Code.
					(c)Effective date and applicability
						(1)In generalThe amendments made by subsection (a) shall
			 take effect on the date of the enactment of this Act and shall apply upon the
			 earlier of—
							(A)the date of the nomination by the President
			 of an individual to serve as the Director of the National Security Agency,
			 except that the individual serving as such Director as of the date of the
			 enactment of this Act may continue to perform such duties after such date of
			 nomination and until the individual appointed as such Director, by and with the
			 advice and consent of the Senate, assumes the duties of such Director;
			 or
							(B)the date of the cessation of the
			 performance of the duties of such Director by the individual performing such
			 duties as of the date of the enactment of this Act.
							(2)Positions of importance and
			 responsibilitySubsection (b)
			 shall take effect on the date of the enactment of this Act.
						422.Additional
			 authorities for National Security Agency security personnel
					(a)Authority To
			 transport apprehended personsParagraph (5) of section 11(a) of
			 the National Security Agency Act of 1959 (50 U.S.C. 402 note) is amended to
			 read as follows:
						
							(5)Agency personnel authorized by the
				Director under paragraph (1) may transport an individual apprehended under the
				authority of this section from the premises at which the individual was
				apprehended, as described in subparagraph (A) or (B) of paragraph (1), for the
				purpose of transferring such individual to the custody of law enforcement
				officials. Such transportation may be provided only to make a transfer of
				custody at a location within 30 miles of the premises described in
				subparagraphs (A) and (B) of paragraph
				(1).
							.
					(b)Conforming
			 amendment relating to tort liabilityParagraph (1) of section
			 11(d) of the National Security Agency Act of 1959 (50 U.S.C. 402 note) is
			 amended—
						(1)in subparagraph
			 (B), by striking or at the end;
						(2)in subparagraph
			 (C), by striking the period at the end and inserting ; or;
			 and
						(3)by adding at the
			 end the following new subparagraph:
							
								(D)transport an individual pursuant to
				subsection
				(a)(2).
								.
						DOther
			 elements
				431.Appropriations
			 for defense intelligence elements: accounts for transfer; transfer
					(a)In
			 generalSubchapter I of chapter 21 of title 10, United States
			 Code, is amended by adding at the end the following new section:
						
							429.Appropriations
				for defense intelligence elements: accounts for transfer; transfer
								(a)Transfer of
				appropriations for defense intelligence elementsIn addition to
				any other transfer authority available to the Secretary of Defense and
				notwithstanding section 1501 of title 31, United States Code, there may be
				transferred to an account established pursuant to subsection (b) the
				following:
									(1)Appropriations
				transferred by the Secretary of Defense from appropriations of the Department
				of Defense available for intelligence, intelligence-related activities, and
				communications.
									(2)Appropriations and
				other amounts transferred by the Director of National Intelligence.
									(3)Amounts and
				reimbursements in connection with transactions authorized by law between the
				defense intelligence elements and other entities.
									(b)Accounts for
				appropriations for defense intelligence elementsThe Secretary of
				the Treasury shall establish one or more accounts for the receipt of
				appropriations and other amounts transferred pursuant to subsection (a).
								(c)Availability
				and use of fundsFunds transferred to an account established
				under subsection (b) shall remain available for the same time period, and shall
				be available for the same purpose, as the original appropriations from which
				the funds were transferred.
								(d)Availability of
				appropriations and amounts transferred(1)Appropriations
				transferred pursuant to subsection (a) shall remain available for the same time
				period, and shall be available for the same purposes, as the appropriations
				from which transferred.
									(2)Appropriation balances in an account
				established pursuant to subsection (b) may be transferred back to the account
				or accounts from which such balances originated as an appropriation
				refund.
									(e)Defense
				intelligence element definedIn this section, the term
				Defense intelligence element means any agency, office, or
				element of the Department of Defense that is an element of the intelligence
				community (as that term is defined in section 3(4) of the National Security Act
				of 1947 (50 U.S.C. 401a(4)).
								.
				
					(b)Clerical
			 amendmentThe table of sections at the beginning of subchapter I
			 of chapter 21 of such title is amended by inserting after the item relating to
			 section 428 the following new item:
						
							
								429. Appropriations for defense
				intelligence elements: accounts for transfer;
				transfer.
							
							.
					432.Federal Bureau
			 of Investigation participation in the Department of Justice leave
			 bankSubsection (b) of section
			 6372 of title 5, United States Code, is amended to read as follows:
					
						(b)(1)Except as provided in
				paragraph (2) and notwithstanding any other provision of this subchapter,
				neither an excepted agency nor any individual employed in or under an excepted
				agency may be included in a leave bank program established under any of the
				preceding provisions of this subchapter.
							(2)Notwithstanding any other provision
				of law, the Director of the Federal Bureau of Investigation may authorize an
				individual employed in the Bureau to participate in a leave bank program
				administered by the Department of Justice under this subchapter if in the
				Director's judgment such participation will not adversely affect the protection
				of intelligence sources and
				methods.
							.
				433.Intelligence
			 community membership of the Office of Intelligence and Analysis of the
			 Department of Homeland SecuritySection 3(4)(K) of the National Security Act
			 of 1947 (50 U.S.C. 401a(4)(K)) is amended to read as follows:
					
						(K)The Office of
				Intelligence and Analysis of the Department of Homeland
				Security.
						.
				VOther matters
			 
			501.Conforming the
			 FISA Amendments Act of 2008 sunset with other FISA sunsets
				(a)ExtensionSection
			 403(b)(1) of the FISA Amendments Act of 2008 (Public Law 110–261; 50 U.S.C.
			 1881 note) is amended by striking December 31, 2012 and
			 inserting June 1, 2015.
				(b)Technical and
			 conforming amendmentsSection 403(b)(2) of such Act (Public Law
			 110–261; 122 Stat. 2474) is amended by striking December 31,
			 2012 and inserting June 1, 2015.
				(c)Orders in
			 effectSection 404(b)(1) of such Act (Public Law 110–261; 50
			 U.S.C. 1801 note) is amended in the heading by striking December 31, 2012 and
			 inserting June 1,
			 2015.
				502.Technical
			 amendments to the National Security Act of 1947The National Security Act of 1947 (50 U.S.C.
			 401 et seq.) is amended—
				(1)in section 3(6)
			 (50 U.S.C. 401a(6)), by striking Director of Central
			 Intelligence and inserting Director of National
			 Intelligence;
				(2)in section 506(b)
			 (50 U.S.C. 415a(b)), by striking Director of Central
			 Intelligence. and inserting Director of National
			 Intelligence.; and
				(3)in section
			 506A(c)(2)(C) (50 U.S.C. 415a–1(c)(2)(C)), by striking National Foreign
			 Intelligence Program both places that term appears and inserting
			 National Intelligence Program.
				503.Technical
			 amendments to title 18, United States CodeSection 351(a) of title 18, United States
			 Code, is amended—
				(1)by inserting
			 the Director (or a person nominated to be Director during the pendency
			 of such nomination) or Principal Deputy Director of National
			 Intelligence, after in such department,; and
				(2)by striking
			 Central Intelligence, and inserting the Central
			 Intelligence Agency,.
				
	
		August 1, 2011
		Read twice and placed on the calendar
	
